Citation Nr: 1003490	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  07-13 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for vascular disability of the femoral artery and 
vein.  

2.  Entitlement to a disability rating in excess of 80 
percent for service-connected disabilities of the left lower 
extremities after December 2004, to include on an 
extraschedular basis.

3.  Entitlement to an initial disability rating for service-
connected posttraumatic stress disorder (PTSD) in excess of 
30 percent prior to April 2008, and in excess of 50 percent 
thereafter. 


REPRESENTATION

Appellant represented by:	Jeany Mark, Esq. 


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1968 to December 
1969.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from December 2005 and April 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.

In May 2007, the Veteran requested a hearing before the 
Board, and a hearing was scheduled in December 2009.  In a 
November 2009 letter, the Veteran withdrew his request for a 
hearing.  Accordingly, his request for a hearing is 
considered withdrawn, and the Board may proceed with review 
of the claims.  38 C.F.R. § 20.702(e) (2009).

In May 2007, September 2007, and September 2008 statements, 
the Veteran and his attorney allege that he would have 
received a 100 percent evaluation for his left leg 
disabilities from the date of his separation from service but 
for errors in the 1971 rating action which reduced his 
temporary total rating.  The Board construes the statements 
as a claim of clear and unmistakable error (CUE) in the May 
1971 rating; a claim that has not yet been adjudicated by the 
RO.  Thus, the issue of whether there was CUE in a May 1971 
rating action which assigned a combined 50 percent rating for 
disabilities of the Veteran's left lower extremity, effective 
August 1971, also claimed as entitlement to a 100 percent 
rating from August 1971 is REFERRED to the RO for appropriate 
action.

The issues of an increased rating for vascular disability, 
and an increased rating for disabilities of the left lower 
extremity are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to April 2008, the Veteran's PTSD was not 
manifested by occupational and social impairment with reduced 
reliability and productivity.

2.  Throughout the rating period on appeal, the Veteran's 
PTSD has not been manifested by occupational and social 
impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for PTSD are not met prior to April 2008.  38 
U.S.C.A. §§1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2009).

2.  The criteria for a disability rating in excess of 50 
percent for PTSD are not met.  38 U.S.C.A. §§1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-
4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, (Fed. 
Cir. 2009).

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. 473 (2006); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claim was 
awarded with an effective date of December 14, 2004, the date 
of his claim, and an initial 30 percent rating was assigned.  
He was provided notice how to appeal that decision, and he 
did so.  He was provided a statement of the case that advised 
him of the applicable law and criteria required for a higher 
rating.  Although he was not provided pre-adjudicatory notice 
that he would be assigned an effective date in accordance 
with the facts found as required by Dingess, he was assigned 
the date of the claim as an effective date, the earliest 
permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented 
by counsel during the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  Vazquez-Flores, 22 Vet. App. at 49.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, and obtained medical opinions as to 
the etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and 
the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Increased Rating Claims

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, where the evidence contains factual findings 
that show a change in the severity of symptoms during the 
course of the rating period o appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  Notwithstanding the above, VA is required 
to provide separate evaluations for separate manifestations 
of the same disability which are not duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

PTSD

The Veteran is seeking an increased disability rating for 
PTSD.  Service connection was granted and a 30 percent rating 
was assigned effective December 14, 2004.  The Veteran filed 
a notice of disagreement, and in August 2008, the rating was 
increased to 50 percent, effective from April 7, 2008.  

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and to the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Consideration 
will also be given to the extent of social impairment, but an 
evaluation shall not be based solely on social impairment. 38 
C.F.R. § 4.126.
The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  Under DC 9411, a 30 percent 
rating is for consideration where there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although the patient generally functions 
satisfactorily with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events.)  38 
C.F.R. § 4.130, DC 9411.

A 50 percent rating for PTSD is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
Id.

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each Veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  See Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).

In evaluating psychiatric disorders, the VA has adopted the 
nomenclature of the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  See 38 C.F.R. § 4.130.  Diagnoses of 
mental disorders should conform to DSM-IV, and they often 
include an Axis V diagnosis, or a Global Assessment of 
Functioning (GAF) score.  GAF scores, which reflect the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  GAF scores 
ranging from 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  GAF scores of 51 to 60 are 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores of 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).

The record reflects that the Veteran sought treatment at a VA 
psychiatry clinic in November 2004.  He reported that he had 
not been sleeping well for 10 years and that he experienced 
nightmares and visions.  PTSD was assessed, and the Veteran 
was prescribed antidepressant medication.  At a follow-up 
appointment he reported that the medication had no effect.  
He reported occasional visual and auditory hallucinations.  
The examiner noted that concentration and motivation were 
good.

During an examination later that month, the Veteran reported 
that he had problems with sleep and that he was jumpy.  He 
stated that he occasionally had nightmares if he worked too 
hard, and he had been depressed for years, mainly because of 
money problems.  The Veteran said that he was close to his 
family and had no significant anxiety.  He did not have 
anhedonia or feelings of hopelessness, and he did not 
describe suicidal or homicidal feelings.  The Veteran noted 
that he had many memories of events in service, but he did 
not experience flashbacks.  On examination, he was alert and 
oriented, with normal speech and no evidence of delusions or 
hallucinations.  He was able to concentrate during the 
examination and his memory was intact.  His judgment was 
appropriate and insight was fair.  The examiner diagnosed 
mood disorder, not otherwise specified, and advised the 
Veteran to return in 2 months.  

The Veteran was afforded a VA mental health evaluation in 
February 2005.  He reported problems with sleep disturbance 
and irritability since service.  He had frequent nightmares 
and startled excessively.  He reported that he had worked as 
a long-distance truck driver for the past 14 years and had 
not taken a vacation for at least 10 years.  On examination, 
he was cooperative with normal affect and mildly depressed 
mood.  His memory was intact and his judgment was good.  He 
was not suicidal or homicidal.  The examiner diagnosed PTSD 
marked by nightmares, infrequent flashbacks, and increased 
arousal and efforts to avoid thoughts and feelings of the 
trauma by his work-aholism.  He assessed the Veteran's GAF as 
65.  

The Veteran was seen in the outpatient psychiatry clinic 
periodically between February 2005 and December 2006.  Each 
time, he was alert and fully oriented, with appropriate 
affect and euthymic mood.  There was no evidence of any 
psychosis or suicidal or homicidal ideation.  His judgment 
was appropriate and his insight was fair.  His GAF was 
consistently assessed as 60.  

The Veteran was afforded a VA examination in April 2008.  He 
reported that he had daily intrusive thoughts secondary to 
his chronic foot problems.  He also stated that he had dreams 
and nightmares about Vietnam almost every other night and 
that he has awoken to find himself hitting his wife or her 
pillow.  He reported flashbacks 4 to 5 times per month which 
caused him physiological reactions such as increased heart 
rate.  On examination, the Veteran was neat and appropriately 
attired.  His speech was linear, with no evidence of 
circumstantiality.  His affect demonstrated some mild to 
moderate dysphoria, primarily anxiety with slightly rapid 
speech.  He saw shadows out of the corner of his eye and 
sometimes heard things that were not there; however, the 
examiner noted that he was not delusional.  He had no 
suicidal or homicidal ideation and was well oriented in all 
spheres.  The examiner stated that his thought process and 
communication were adequate and he had very little difficulty 
with activities of daily life.  He diagnosed PTSD and anxiety 
disorder and assessed the Veteran's GAF as 60.  The examiner 
noted that there was reduced reliability and productivity due 
to PTSD symptoms; however, on a functional level, the Veteran 
could work if it were not for his physical disabilities.  

After carefully reviewing the relevant evidence, the Board 
finds that a disability rating in excess of 30 percent is not 
warranted prior to April 2008.  The evidence does not 
indicate that the Veteran experienced any speech disorders, 
panic attacks, or memory problems during this time.  His 
judgment and abstract thinking were adequate and he did not 
have flattened affect.  He was working.  Thus, his symptoms 
did not approach the severity required for a higher rating.  

In addition, a disability rating in excess of 50 percent at 
any time during the rating period.  There is no evidence 
suggesting that the Veteran experienced any of the symptoms 
of a 70 percent rating or that he experienced deficiencies in 
most areas.  On the contrary, the examiner noted that he had 
"very little difficulty" with daily activities and 
characterized the Veteran has having reduced reliability and 
productivity as a result of PTSD symptoms.  The examiner 
further commented that the Veteran could work if it weren't 
for his physical disabilities.  The Veteran continued to 
maintain relationships with his family.  Therefore, a higher 
rating is not warranted.  

In summary, the Veteran's PTSD symptoms do not warrant a 
rating in excess of 30 percent prior to April 2008, or in 
excess of 50 percent at any time.  The appeal is denied.  

As for an extraschedular rating, the record does not 
establish that the rating criteria are inadequate for rating 
the Veteran's PTSD.  The Veteran's disability is manifested 
by impairment in social and occupational functioning.  The 
rating criteria contemplate these impairments; hence, 
referral for consideration of an extraschedular rating is not 
warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

A disability rating in excess of 30 percent for PTSD prior to 
April 2008 is denied.

A disability rating in excess of 50 percent for PTSD is 
denied.  


REMAND

A review of the record discloses the need for further 
development.  The Veteran is seeking increased ratings for 
disabilities of his left lower extremity.  The record 
reflects that he received a shrapnel wound to his left leg in 
service.  Upon separation, he was awarded a temporary total 
rating for his disabilities until August 1971.  Thereafter, a 
40 percent rating was assigned for peroneal nerve palsy with 
foot drop and multiple scars of the left knee, and a separate 
20 percent rating was assigned for damage to the left thigh 
muscle, resulting in a 50 percent combined rating.  

In December 2004, the Veteran filed a claim for an increased 
rating for his left leg disabilities.  In a December 2005 
rating decision, the RO closed out the separate ratings for 
nerve palsy and muscle damage and assigned a single 80 
percent rating for all left lower extremity impairments.  The 
Veteran filed a notice of disagreement with the 80 percent 
rating, which was continued in an April 2007 Statement of the 
Case and an August 2008 Supplemental Statement of the Case.  
He also filed a claim for an earlier effective date, which 
was denied in June 2006.  However, in reviewing the record, 
the RO discovered an unadjudicated claim for vascular 
disability which had been filed in August 1971.  In an April 
2007 rating decision, service connection was granted for 
injury to the superficial femoral artery and vein, status 
post graft, with arterial insufficiency.  A 50 percent 
evaluation was assigned, effective from August 1971.  The 
Veteran filed a notice of disagreement with the 50 percent 
rating, which was continued in an August 2008 rating action.  

In September 2007, the Veteran filed a claim for TDIU for his 
left leg disabilities.  TDIU was granted effective July 2007, 
based on the Veteran's reported employment history.  In 
September 2008, the Veteran, through his attorney, filed a 
claim for a 100 percent evaluation since August 1971, 
contending that he has been totally disabled since his 
separation from service. 

In written statements to the Board dated in May 2007, 
September 2007, and September 2008, the Veteran and his 
attorney allege that he would have received a 100 percent 
evaluation for his left leg disabilities from the date of his 
separation from service but for errors in the 1971 rating 
action which reduced his temporary total rating.  Under the 
provisions of 38 C.F.R. § 3.105(a), previous determinations 
that are final and binding, including decisions on the 
assignment of disability ratings, will be accepted as correct 
in the absence of clear and unmistakable error.  The Board 
has construed those statements as a claim of CUE in the May 
1971 rating action but that claim has not yet been 
adjudicated by the RO and has been referred for action.  

The Veteran is also pursuing appeals for a disability rating 
in excess of 50 percent for vascular disability of the 
femoral artery and vein, and for a rating in excess of 80 
percent for the Veteran's other left leg conditions.  The 
arguments made in connection with those claims are 
essentially error arguments.  The outcome of these claims 
could impact the CUE claim on appeal.  Therefore, the Board 
cannot fairly proceed in adjudicating these issues until the 
outstanding matter with regard to the Veteran's CUE claim has 
been resolved.  

Accordingly, the case is REMANDED for the following action:

1.	The RO must adjudicate the issue of clear and 
unmistakable error in the May 1971 rating 
decision that decreased the Veteran's 
benefits to a combined 50 percent for his 
left lower extremity disabilities.  
Thereafter, the RO must reconsider the 
Veteran's claims for increased ratings for 
nerve and vascular injuries to his left lower 
extremity.  

2.	Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issues on appeal.  If any 
claim remains denied, the RO should issue a 
supplemental statement of the case and afford 
the Veteran and his representative an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


